DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15-20 and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buehler et al (see Machine English translation of DE 10164103C1) (2003).
Regarding claim 15, Buehler et al discloses a mixture comprising, based on the overall mixture that adds up to 100% by weight,
15% to 19% by weight of 3,4- dimethylpyrazole
(see Buehler et al teaching a mineral fertilizer which contains a nitrification inhibitor of up to 20 wt% based on the entire solution [0009] wherein the inhibitor is 3,4-Dimethylpyrazole (DMP) [0012, line 122]),
phosphoric acid in a molar ratio to 3,4-dimethylpyrazole of at least 2:1.  
(see Buehler et al teaching using a mineral acid that is phosphoric acid [0012, line 125]; Buehler et al does not explicitly disclose the molar ratio of the acid to DMP; however Buehler does teach using a concentration solution of 85% phosphoric acid [0012, line 136];
thus it is reasonable to estimate in a mixture comprising up to 20% DMP, of the 80% remaining components (i.e. phosphoric acid in water solution) 85% is phosphoric acid, which would result in about 68% phosphoric acid based on the total solution; comparing 68% phosphoric acid to 20% DMP indicates a molar ratio of approximately 3:1;
therefore Buehler et al disclosing the concentrations of phosphoric acid and DMP leads to an estimated molar ratio of 3:1 that reads on at least 2:1; a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art (see MPEP 2144.05)), and 
22.0% to 32.0% by weight of water 
(see Buehler et al using solvent that is water [0010] in the solution; Buehler et al does not explicitly disclose the amount of water used, however, the use of 85% concentrated phosphoric acid in solution with water as the solvent suggests a water concentration 15% in the phosphoric acid-water solution, which converts to approximately 12% in the total solution with DMP 
20% DMP 
80% remainder of which 85% is phosphoric acid = 68% phosphoric acid
80% remainder of which 15% is water = 12% water
20% + 68% +12% = 100% total solution
although 12 wt% water does not fully read on the claimed limitation of 22-32 wt%, “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144 (II)(A)); further, a parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (MPEP 2144 (II)(B)); 
as such, Buehler et al teaches the dilution of the nitrification inhibitor solution (i.e. the water concentration) effects the fertilizer by improving the homogenous distribution of the inhibitor, compared to a concentrated solution [0023, lines 286-287] [0010, lines 107-109]; thus, Buehler teaches the water concentration is a result-effective variable;
therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to determine the optimum and workable ranges of the effective amount of water as claimed, by routine experimentation, in order for the inhibitor to be properly distributed on the fertilizer surface without negative effects on the product quality or the environment (Buehler [0008, lines 87-89]).

Regarding claim 16, Buehler et al discloses the mixture as claimed in claim 15, characterized in that it contains 16.0% to 18.0% by weight, based on the overall mixture that adds up to 100% by weight, of 3,4-dimethylpyrazole
(see Buehler et al teaching a mineral fertilizer which contains a nitrification inhibitor of up to 20 wt% based on the entire solution [0009] wherein the inhibitor is 3,4-Dimethylpyrazole (DMP) [0012, line 122]; preferably 5-20 wt% [0013, lines 142-143]); a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art (see MPEP 2144.05)).

Regarding claim 17, Buehler et al discloses the mixture as claimed in claim 15, characterized in that it contains water in an amount of 25.0% to 30.0% by weight, based on the overall mixture that adds up to 100% by weight
(as discussed above regarding claim 15, while the amount of water is estimated to be about 12 wt% based on the phosphoric solution as disclosed by Buehler et al [0012, line 136], the amount of water is a result-effective variable that optimizes homogenous distribution of the inhibitor in the fertilizer [0023, lines 286-287] [0010, lines 107-109]; thus it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to determine the optimum and workable ranges of the effective amount of water as claimed, by routine experimentation, in order for the inhibitor to be properly distributed on the fertilizer surface without negative effects on the product quality or the environment (Buehler [0008, lines 87-89]).  

Regarding claim 18, Buehler et al discloses the mixture as claimed in claim 15, characterized in that it consists of water, 3,4- dimethylpyrazole, phosphoric acid and 0% to 10% by weight of further additions, based on the overall mixture that adds up to 100% by weight
(Buehler et al discloses a preferred embodiment of 3,4-dimethylpyrazole used in a phosphoric acid solution with a dye additive to aid in visualizing the homogeneity of the fertilizer composition [0012, lines 127, 132, 134, 136]; Buehler et al further discloses the optional dye, which is added in phosphoric acid solution, is in amounts of 10-1,000 g/ton, or equivalently 0-0.11%, based on the fertilizer; 
also, given the dimethylpyrazole and phosphoric acid salt combination (DMPP) is 0.19% in the total fertilizer [0030, line 351], the amount of dye based on the mixture is estimated to about 0.6% (0.1% dye of 0.19% mixture); thus the teachings Buehler et al suggest 0.6% of further additions in the form of a dye based on the overall mixture of dimethlyprazole, phosphoric acid and water; a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art (see MPEP 2144.05)).

Regarding claim 19, Buehler et al discloses the mixture as claimed in claim 18, characterized in that it consists of 25.0% to 30.0% by weight of water, 17.0% to 17.8% by weight of 3,4-dimethylpyrazole, phosphoric acid and 0.1% to 2% by weight of dye and 0% to 5% by weight of further additions, based on the overall mixture that adds up to 100% by weight
(as discussed above regarding claims 15 and 17 and based on the overall mixture, Buehler et al makes obvious optimizing the estimated 12 wt% water to within the claimed range of 22-32 wt% while also disclosing 5-20 wt% DMP mixed with phosphoric acid and exemplifying 0.6 wt% dye as discussed above regarding claim 18; Buehler et al also discloses three embodiments A, B and C [0027-0031] of just the dye and DMP-phosphoric mixture resulting in Dimethylpyrazole phosphate (DMPP) without further additions which reads on 0% of further additions).
  
Regarding claim 20, Buehler et al discloses a process for producing a mixture as claimed in claim 15 by introducing 3,4-dimethylpyrazole, phosphoric acid and optionally further additions into water and mixing the substances introduced into water
(see the rejection of claim 19 above).  

Regarding claim 22, Buehler et al discloses a process for producing stabilized ammonium nitrogen-containing fertilizer powders, granules, chips, tablets or extrudates
(see Buehler et al teaching a method for producing mineral fertilizers in powder, granulate, prill, or compact form [0001])
characterized in that a mixture as claimed in claim 15 is applied to ammonium nitrogen-containing fertilizer powder, granules, chips, tablets or extrudates
(see Buehler et al teaching ammonium-containing fertilizers [0016] which reads on ammonium nitrogen-containing fertilizers; also see Buehler et al describing the background of the invention to be about nitrogen fertilizers containing ammonium [0002, line 20])
and distributed uniformly over the fertilizer surface
(see Buehler et al disclosing the invention achieves a homogeneous distribution of the inhibitor on the fertilizer surface [0010]).

Regarding claim 23, Buehler et al discloses the process as claimed in claim 22, characterized in that the applying is effected by spray application, drum application or impregnation, where the fertilizer is moved mechanically to homogenize the application and is dried after the application
(see Buehler et al teaching optimal distribution practices involving spraying the inhibitor solution on the fertilizer as fertilizer enters a mixing device [0021], wherein the mixing device reads on “moved mechanically”; Buehler et al also discloses drying the fertilizer after applying the inhibitor solution [0012, lines 149-153]).

Regarding claims  24-25, Buehler et al discloses the process as claimed in claim 22, characterized in that the mixture is applied to the fertilizer in such an amount that the amount of 3,4-dimethylpyrazole, based on the ammonium nitrogen in the fertilizer, is at least 0.4% by weight (claim 24) and 0.4 to 1.4% by weight (claim 25)
(see Buehler et al teaching the mineral fertilizer, which is an ammonium-containing fertilizer, contains  0.01-1.5 wt% of the nitrification inhibitor [0015-0016]; a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art (see MPEP 2144.05).  
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buehler et al (see Machine English translation of DE 10164103C1) (2003) in view of Tironi Gallardo et al (US 2016/0168042 A1).
Regarding claim 21, Buehler et al discloses adding a mixture as claimed in claim 15 to a solid fertilizer (see rejection of claim 15 and Buehler et al at [0008]) for the purpose of improving homogenous distribution [0008, lines 87-89]) which reads on a process to stabilize the fertilizer. Buehler et al does not explicitly disclose a process for the stabilization of liquid manure or liquid fertilizer formulations, including the step of adding the mixture to a liquid manure or liquid fertilizer formulation.  
	However, Buehler et al also disclose all known ammonium-containing fertilizers can be used [0016, line 184]. Further, Tironi Gallardo et al teaches a mixture of dimethyl pyrazole phosphate in a liquid compound fertilizer composition [0014]. Tironi Gallardo et al also discloses the main advantage of using the product as a liquid is it’s easy to mix and use with various fertilizers and easy to apply via dripping or spraying irrigation as desired [0014, last sentence].
	Therefore, although Buehler teaches using a solid fertilizer, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a liquid fertilizer instead like that described in Tironi Gallardo et al. One of ordinary skill in the art would have been motivated to do so because the liquid formulation allows for versatile application of the product (Tironi Gallardo et al [0014, last sentence]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA GARLEY/			/JENNIFER A SMITH/                                                                           Primary Patent Examiner, Art Unit 1731                                                                                                       Examiner, Art Unit 1731